                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 Isiah FISHER,

            Plaintiff,

 v.                                                          Case No. 4:18-00869-NKL

 SPIRE MISSOURI, INC., et al.,

             Defendants.

                                             ORDER

       Pending before the Court is Plaintiff Isiah Fisher’s motion to remand and request for fees,

Doc. 14, and Fisher’s conditional motion for leave to file an amended complaint, Doc. 19. For the

following reasons, Fisher’s motion to remand is granted, his request for fees is denied, and his

conditional motion for leave is denied as moot.

       I.      Background

       Fisher has worked for Spire, Inc. since January 2017. He alleges that since day one, he has

been subjected to a hostile, discriminatory and retaliatory working environment. Specifically, he

claims that his supervisors have used racial epithets in reference to him, that he is denied training

and interaction with management that is integral to an employee’s success and advancement, and

that he is subject to different standards than Caucasian employees. After filing a Charge of

Discrimination with the Missouri Commission on Human Rights, Fisher brought suit against Spire

Missouri, Inc. and Spire, Inc (collectively, Spire) in state court for violations of the Missouri

Human Rights Act (MHRA). Spire removed the case, claiming that Section 301 of the Federal

Labor Management Relations Act completely preempts Fisher’s claims. Doc. 1. Fisher filed a

motion to remand challenging the Court’s subject matter jurisdiction. Doc. 14.
       II.      Discussion

       Federal courts are courts of limited jurisdiction. Ark. Blue Cross & Blue Shield v. Little

Rock Cardiology Clinic, P.A., 551 F.3d 812, 816 (8th Cir. 2009). Removal to federal court is

only proper when the court would have had original jurisdiction had the action initially been

filed there. Krispin v. May Dep’t Stores Co., 218 F.3d 919, 922 (8th Cir. 2000). Defendants, as

the parties invoking the federal jurisdiction, must present facts supporting jurisdiction by a

preponderance of the evidence. Schubert v. Auto Owners Inc., Co., 649 F.3d 817, 822 (8th Cir.

2011). Any doubt about the propriety of federal jurisdiction must be resolved in favor of

remand. In re Business Men’s Assur. Co. of Am., 992 F.2d 181, 183 (8th Cir. 1993).

             A. Federal Question Jurisdiction

       “[D]istrict courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Typically, a claim only

arises under federal law when “a federal question is presented on the face of [a] plaintiff’s properly

pleaded complaint[,]” but a corollary to the well-pleaded-complaint rule is the doctrine of complete

preemption. Boldt v. N. States Power Co., 904 F.3d 586, 590 (8th Cir. 2018). Under complete

preemption, “any claim purportedly based on [a] preempted state law is considered, from its

inception, a federal claim, and therefore arises under federal law.” Caterpillar, Inc. v. Williams,

482 U.S. 386, 393 (1987).

       Section 301 of the Labor Management Relations Act completely preempts state law in

order to ensure uniformity in federal labor law. Allis-Chalmers Corp. v. Lueck, 471 U.S. 202,

209–10 (1985). Section 301 preempts both “state-law contract actions . . . [and] . . . claims that

are substantially dependent on analysis of a [collective bargaining agreement (CBA)].” Williams

v. Nat'l Football League, 582 F.3d 863, 874 (8th Cir. 2009) (citations and quotation marks



                                                  2
omitted). In other words, federal jurisdiction exists if a CBA “actually sets forth the right upon

which the claim is based,” id., or “[t]he elements of [the] state-law claim are . . . ‘inextricably

intertwined with consideration of the terms of the labor contract.’” Bogan v. Gen. Motors Corp.,

500 F.3d 828, 833 (8th Cir. 2007) (citation omitted).

          “Of course, not every dispute concerning employment, or tangentially involving a

provision of a collective-bargaining agreement, is pre-empted by § 301.” Allis-Chalmers Corp.,

471 U.S. at 211. For example, “the bare fact that a [CBA] will be consulted in the course of state-

law litigation plainly does not require the claim to be extinguished,” Livadas v. Bradshaw, 512

U.S. 107, 124 (1994), and “[p]urely factual questions about an employee’s conduct or an

employer’s conduct and motives do not require a court to interpret any term of a [CBA].”

Humphrey v. Sequentia, Inc., 58 F.3d 1238, 1244 (8th Cir. 1995) (citation and quotation marks

omitted). Further, Section 301 does not preempt claims which pertain to “nonnegotiable rights

conferred on individual employees as a matter of state law.” Markham v. Wertin, 861 F.3d 748,

755 (8th Cir. 2017).

          “The proper starting point for determining whether interpretation of a CBA is required in

order to resolve a particular state law claim is an examination of the claim itself.” Trs. of Twin

City Bricklayers Fringe Ben. Funds v. Superior Waterproofing, Inc., 450 F.3d 324, 331 (8th Cir.

2006). Fisher’s claims assert violation of state anti-discrimination law, not violation of a right

set forth in the CBA. Thus, Fisher’s claims are preempted only if the elements of his claims are

“inextricably intertwined” with the CBA.

          Fisher alleges hostile work environment in Count I, and that his discriminatory treatment

limited his employment opportunities in Count II.1 A hostile work environment claim requires



1
    Fisher also alleges that Spire aided and abetted violations of MHRA in Count III. Spire does not
                                                  3
proof that “(1) the plaintiff is a member of a group protected by the MHRA; (2) the plaintiff was

subjected to unwelcome protected group harassment; (3) the plaintiff’s membership in the

protected group was a contributing factor in the harassment; and (4) . . . [the harassment was]

sufficiently severe or pervasive enough to alter the conditions of [plaintiff’s] employment and

create an abusive working environment.” Bram v. AT&T Mobility Servs., LLC, No. WD 81538,

2018 WL 6611594, at *7 (Mo. Ct. App. Dec. 18, 2018). A “discrimination claim has three

elements: (1) [plaintiff] suffered an adverse employment action; (2) [plaintiff’s] race was a

contributing factor; and (3) [plaintiff] was damaged as a result.” Id at *5.

       Spire argues that Fisher’s claims implicate the portions of the CBA related to job

training, bidding for positions, and probation. Spire has not, however, shown which legal

element of Fisher’s claims requires a court to interpret the CBA. Instead, Spire highlights the

following factual allegations in Fisher’s petition: other employees told Fisher that few African-

Americans “actually make[] it through training” and that foremen consistently denied minority

employees on-the-job training; that foremen reminded Fisher that they could disqualify him from

jobs and stated to others that they “intended to disqualify him from any and every job he bid on;”

and that foremen lengthened Fisher’s probationary period. Doc. 1-2 (Petition), ¶¶ 18–20, 23–24,

33. These “purely factual” allegations concerning “the conduct of the parties and their

motivation” do not substantially depend on or require interpretation of the terms of the CBA.

Humphrey, 58 F.3d. at 1244.

       To the extent that the CBA provides alternative, non-discriminatory explanations for

Fisher’s training, bidding and probation period, the CBA provides Spire with a defense. “The




argue that Count III requires any analysis of the CBA. Accordingly, the Court does not address
this claim.
                                                 4
presence of a federal question, even a § 301 question, in a defensive argument does not

overcome the paramount policies embodied in the well-pleaded complaint rule.” Caterpillar, 482

U.S. at 398. Thus, “[t]he fact . . . that there [may be] ‘just cause’ under the terms of the CBA for

the [treatment] plaintiff received[] does not create a basis for § 301 preemption.” Humphrey, 58

F.3d. at 1244 (citing Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 408–10 (1988)).

       Spire argues that under the McDonnel Douglas burden-shifting analysis, Fisher must

show that he is qualified for the position sought, which requires analysis of the CBA. However,

the McDonnell Douglas framework, used to prove discriminatory motive circumstantially, does

not apply to cases based on direct evidence of discriminatory intent. Mo. Rev. Stat. § 213.101.3

(incorporating “the burden-shifting analysis of McDonnell Douglas . . . in cases not involving

direct evidence of discrimination”); see also Hilde v. City of Eveleth, 777 F.3d 998, 1003 (8th

Cir. 2015) (“By identifying direct evidence of discriminatory motive, a plaintiff . . . forego[es]

the McDonnell Douglas analysis.”). The very case on which Spire relies only applies the

McDonnell Douglas framework after noting that “there is no direct evidence of discriminatory

intent.” Boldt, 904 F.3d at 591.

       Fisher, on the other hand, presents direct evidence of discriminatory motive. Fisher states

that the Human Resources Manager is “known to say things like, ‘I don’t like blacks,’” Doc.1-2

(Petition), ¶ 13, that numerous employees have told Fisher “you won’t keep your job because

you are black,” id. at ¶ 18, and that multiple foreman have referred to Fisher using a racial

epithet, id. at ¶¶ 21, 23. Fisher also points to comments made by various foremen that

incorporate racial stereotypes to show racial animus. See id. at ¶¶ 21–22. These allegations aim

to prove racial animus directly, making the elements under the McDonnel-Douglas framework

inapplicable.



                                                 5
       Since Fisher’s claims are not based on rights conferred by or substantially dependent on

the CBA, Section 301 does not completely preempt Fisher’s claims. Therefore, the Court lacks

jurisdiction and the motion to remand must be granted.

              B. Attorneys’ Fees

       Fisher requests an award of fees and costs associated with the filing of his motion to

remand. A district court may require a removing party to pay “just costs and any actual

expenses, including attorney fees, incurred as a result of removal” in an order to remand. 28

U.S.C. § 1447(c). However, absent unusual circumstances, an award is appropriate “only where

the removing party lacked an objectively reasonable basis for seeking removal. . . . [W]hen an

objectively reasonable basis exists, fees should be denied.” Martin v. Franklin Capital Corp.,

546 U.S. 132, 141 (2005). Here, Spire’s argument for preemption under Section 301 of the

LMRA was objectively reasonable. Therefore, Fisher’s request for costs and fees is denied.

       III.      Conclusion

       For the foregoing reasons, Fisher’s motion to remand, Doc. 14, is granted, but his request

for fees and costs is denied. Additionally, Fisher’s conditional motion for leave to file an amended

complaint, Doc. 19, is denied as moot.



                                                     s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

Dated: February 26, 2019
Jefferson City, Missouri




                                                 6
